DETAILED OFFICE ACTON

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

The rejection in section 5 of the office action mailed 16 October 2020 is withdrawn in view of applicant’s arguments and claim amendments filed 15 January 2021.  A modified grounds of rejection is given below. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2014/0131852 A1) in view of Chang et al. (US 2017/0179434 A1) further in view of Bellman et al. (U.S. 2020/0165162 A1).
     Eguchi teaches an integrated circuit with outer impact resistant layers and an impact diffusion layer under the impact resistant layer (abstract, Figure 1A).  Chang et al. teaches putting hard layers over impact resistant layers in order to better protect them and using impact resistant layers that have patterned buffer structures within am impact resistant layer in 
     The instant invention claims an impact resistant layer over an impact diffusion layer, with the impact resistant layer having hard coating layers over the impact resistant layer and an impact resistant layer with patterned buffer areas.  The instant invention further has an impact diffusion layer that comprises a stack of alternating layers with lower and higher Young’s modulus.
     It would have been obvious to one of ordinary skill in the art to have use a hard layer on top of the impact resistant layer of Eguchi in order to increase scratch resistance, and use a patterned buffer and impact resistant layer to better resist impacts because of the teachings of Chang et al.  It further would have been obvious to replace the single impact diffusing bilayer of Eguchi in view of Chang et al. with multiple stack bilayers in order to better absorb mechanical stress because of .

Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
     Applicant argues that the prior rejection fails to teach using stacked bi-layers to diffuse impacts.  The examiner has added the Bellman et al. reference to explicitly teach this limitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783